[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 07-12699                    OCT 2, 2008
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                    D. C. Docket No. 04-00020-CR-002-HL-7

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WILLIAM L. BROXTON,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (October 2, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      William Broxton appeals from his 300-month sentence following his

convictions for conspiracy to steal U.S. mail, 18 U.S.C. §§ 371 and 1708; theft of

U.S. mail, 18 U.S.C. § 1708; interstate transportation of stolen property, 18 U.S.C.
§ 2314; possession of a firearm by a convicted felon, 18 U.S.C. §§ 922(g)(1) and

924(a)(2); misleading statements, 18 U.S.C. § 1512(b)(3); money laundering, 18

U.S.C. § 1957; and possession with intent to distribute cocaine base, 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). On appeal, Broxton argues that the district court erred

by: (1) using hearsay in determining his sentence, in violation of the Confrontation

Clause; and (2) imposing an unreasonable sentence when it varied from a

guidelines range of 97-121 months’ imprisonment to a total sentence of 300

months’ imprisonment. After careful review, we affirm.

      If a defendant does not raise his allegation of sentencing error before the

district court, we review the issue only for plain error. United States v. Dudley,

463 F.3d 1221, 1227 (11th Cir. 2006) (reviewing for plain error a defendant’s

argument, raised for the first time on appeal, that the district court erred during

sentencing by relying on hearsay testimony in violation of the Confrontation

Clause). “Under plain error review, there must be (1) an error, (2) that is plain, and

(3) affects substantial rights. When these three factors are met, we may exercise

discretion and correct the error if it seriously affects the fairness, integrity, or

public reputation of the judicial proceedings.” Id. (citation omitted).   We review

the ultimate sentence the district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,



                                          2
515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 127 S. Ct.
2456, 2465 (2007)).

      First, Broxton has not shown that the district court erred by using hearsay in

determining his sentence in violation of the Confrontation Clause. “‘Hearsay’ is a

statement, other than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter asserted.” Fed. R.

Evid. 801(c). In Crawford v. Washington, 541 U.S. 36, 68 (2004), the Supreme

Court held that the defendant’s Sixth Amendment rights under the Confrontation

Clause prohibit the use of “testimonial” hearsay unless the witness was unavailable

at trial and the defendant had a prior opportunity to cross-examine him. However,

we have refused to extend Crawford to the sentencing context, and have held that a

sentencing court may consider reliable hearsay in determining a defendant’s

sentence. United States v. Baker, 432 F.3d 1189, 1253-54 & n.68 (11th Cir. 2005)

(observing that, because Crawford did not address sentencing, the use of reliable

hearsay at sentencing was unaltered by that decision).

      Here, there is no evidence that the statements Broxton complains of were

actually used during his -- as opposed to his codefendant’s -- sentencing hearing.

However, even if these statements, or any other alleged hearsay, were used at

Broxton’s hearing, their use would not violate his rights because we permit the use



                                         3
of reliable hearsay at sentencing. See id. Thus, applying a plain error standard of

review -- which we must since Broxton did not raise this objection before the

district court -- we cannot say that the district court erred, much less plainly erred,

in relying on hearsay when imposing Broxton’s sentence.

        Broxton likewise has not demonstrated that his sentence is unreasonable. In

reviewing sentences for reasonableness, we perform two steps. Pugh, 515 F.3d at

1190.       First, we must “‘ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence -- including an explanation for any

deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 128
S. Ct. 586, 597 (2007)).1 If we conclude that the district court did not procedurally

err, we must consider the “‘substantive reasonableness of the sentence imposed,

under       an   abuse-of-discretion     standard,’”     based    on    the   “‘totality    of   the



        1
           The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to protect
the public; (5) the need to provide the defendant with educational or vocational training or medical
care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the pertinent
policy statements of the Sentencing Commission; (9) the need to avoid unwanted sentencing
disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                 4
circumstances.’” Id. (quoting Gall, 128 S. Ct. at 597). “The party who challenges

the sentence bears the burden of establishing that the sentence is unreasonable in

the light of both th[e] record and the factors in section 3553(a).” United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006) (internal quotation omitted).

      The district court is not required to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each § 3553(a) factor.

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). It is sufficient if the

district court acknowledges that it considered the § 3553(a) factors. Id. at 1330.

      In United States v. Turner, 474 F.3d 1265, 1274, 1280-81 (2007), we

addressed the sentence of Broxton’s codefendant and determined that her sentence,

including the upward variance from a guidelines range of 51-63 months to a total

term of imprisonment of 240 months, was reasonable. We noted that the district

court stated that it considered, among other things, the § 3553(a) factors and noted

how some of them applied to Turner’s case. In addition, the district court found

the guidelines range inadequate due to Broxton and Turner’s discussions about

how, if Broxton had been home when the federal agents had come to execute the

search warrant at his and Turner’s house, he would have killed the federal agents

and the two of them would have then fled the country. Id.




                                          5
      The district court used almost identical language to explain the sentences of

both Turner and Broxton, and imposed a very similar upward variance in both

cases. In so doing, district court expressly considered the § 3553(a) factors and

how relevant factors applied to Broxton, and stated its concern about Broxton’s

telephone conversations regarding murdering federal agents.       On this record,

Broxton’s sentence -- for many of the same reasons as Turner’s -- was reasonable,

Turner, 474 F.3d at 1281, and Broxton has not met his burden of showing

otherwise. Accordingly, we affirm.

      AFFIRMED.




                                        6